Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christine Orich on 2/17/2021.
The application has been amended as follows: 

 (Canceled) 

 (Currently Amended)  A system comprising:
one or more processors;
one or more storage media storing instructions which, when executed by the one or more processors, cause, using connection graph data that represents connections between nodes in a connection network, the one or more processors to perform operations comprising:
creating a member sub-network that comprises a plurality of member nodes and is a subset of the connection network 
of a connector sub-network that have a plurality of connection paths to other nodes of the connection network that are outside the member sub-network;
identifying the one or more connector nodes to the member sub-network;
in response to identification of a target node that is outside the member sub-network and the connector sub-network, determining a previously unidentified connection path to connect the target node to a member node of the member sub-network using a connector node of the connector sub-network;
computing a score relating to the previously unidentified connection path 
based on the score, initiating, by the connector node, a communication between the member node and the target node;


3.  (Previously Presented) The system of claim 2, wherein computing the score comprises estimating a connector-target connection strength of a connection between the connector node and the target node, estimating a member-target connection strength of a connection between the member node and the target node, comparing the connector-target connection strength to the member-target connection strength.

4.  (Previously Presented) The system of claim 2, wherein computing the score comprises estimating a member-connector connection strength of a connection between the member node and the connector node, estimating a member-target connection strength of a connection between the member node and the target node, comparing the member-connector connection strength to the member-target connection strength.



6.  (Original) The system of claim 2, wherein computing the score comprises estimating a connector-target connection strength of a connection between the connector node and the target node, comparing the connector-target connection strength to connector-target connection strengths computed for connections between the connector node and other target nodes.

7.  (Currently Amended) A method comprising:
creating a member sub-network that comprises a plurality of member nodes and is a subset of the connection network 
of a connector sub-network that have a plurality of connection paths to other nodes of the connection network that are outside the member sub-network;
identifying the one or more connector nodes to the member sub-network;
in response to identification of a target node that is outside the member sub-network and the connector sub-network, determining a previously unidentified connection path to connect the target node to a member node of the member sub-network using a connector node of the connector sub-network;
previously unidentified connection path 
based on the score, initiating, by the connector node, a communication between the member node and the target node;


8.  (Previously Presented) The system of claim 2, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to perform operations comprising:
determining a set of candidate connector nodes;
determining a set of member nodes;
for each of at least two candidate connector nodes in the set of candidate connector nodes, computing a plurality of rankings, wherein a ranking of the plurality of rankings is computed by estimating a connector-member connection strength of a connection between the candidate connector node and a member node of the set of member nodes;
sorting the set of candidate connector nodes based on the plurality of rankings;
based on the sorting, adding one or more of the candidate connector nodes to the connector sub-network. 

9.  (Original) The system of claim 2, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to perform operations comprising:
causing to display, by a display device communicatively coupled to the one or more processors, a view comprising an image associated with the member node, an image associated with each of a plurality of connector nodes, an image associated with the target node, a graphical indicator to indicate that the connector nodes are not in the member sub-network.

2, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to perform operations comprising:
adjusting a display of an image associated with a connector node based on a strength-of-connection score associated with the connector node.

11.  (Original) The system of claim 2, wherein the instructions, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
causing to display, by a display device communicatively coupled to the one or more processors, an interactive message;
in response to detecting not more than two interactions by the connector node with the interactive message, sending a communication from the connector node to the target node to initiate a communication between the target node and the member node.

12.  (Original) The system of claim 2, wherein the instructions, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
modifying the score based on an analysis of public information associated with the connector node.

13. -20.  (Canceled)

21.  (New) The method of claim 7, wherein computing the score comprises estimating a connector-target connection strength of a connection between the connector node and the target node, estimating a member-target connection strength of a connection between the member node and the target node, comparing the connector-target connection strength to the member-target connection strength.

22.  (New) The method of claim 7, wherein computing the score comprises estimating a member-connector connection strength of a connection between the member node and the 

23.  (New) The method of claim 7, wherein computing the score comprises estimating a member-connector connection strength of a connection between the member node and the connector node, comparing the member-connector connection strength to member-connector connection strengths computed for connections between the member node and other connector nodes.

24.  (New) The method of claim 7, wherein computing the score comprises estimating a connector-target connection strength of a connection between the connector node and the target node, comparing the connector-target connection strength to connector-target connection strengths computed for connections between the connector node and other target nodes.

25.  (New) The method of claim 7, further comprising:
determining a set of candidate connector nodes;
determining a set of member nodes;
for each of at least two candidate connector nodes in the set of candidate connector nodes, computing a plurality of rankings, wherein a ranking of the plurality of rankings is computed by estimating a connector-member connection strength of a connection between the candidate connector node and a member node of the set of member nodes;
sorting the set of candidate connector nodes based on the plurality of rankings;
based on the sorting, adding one or more of the candidate connector nodes to the connector sub-network. 

26.  (New) The method of claim 7, further comprising:


27.  (New) The method of claim 7, further comprising:
adjusting a display of an image associated with a connector node based on a strength-of-connection score associated with the connector node.

28.  (New) The method of claim 7, further comprising:
causing to display, by a display device communicatively coupled to the one or more processors, an interactive message;
in response to detecting not more than two interactions by the connector node with the interactive message, sending a communication from the connector node to the target node to initiate a communication between the target node and the member node.

29.  (New) The method of claim 7, further comprising:
modifying the score based on an analysis of public information associated with the connector node.



Allowable Subject Matter
Claims 2-12 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:   
The prior art fails to teach and suggest all steps of Applicant’s independent claims as amended, including the following:
identifying the one or more connector nodes to the member sub-network;

computing a score relating to the previously unidentified connection path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445